DETAILED ACTION
Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8, 10-12, and 14-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference of Iwase teaches a scanning signal line driver circuit and cascaded shift registers have two clock inputs and an output terminal, which is branched off and the signals are transmitted to the previous and next shift register. The output signal is inputted back into the previous and next shift register via terminals R and S respectively. Iwase does not teach a blanking input circuit and a blanking control signal inputted via the blanking input circuit. This blanking control signal is applied to the first node during a blanking period in response to a blanking input signal. Iwase does not describe the structure of the blanking period and does not have any equivalent circuits that has a charging sub-circuit to input the blanking control signal to a control node in response to two control signals of a first compensation control signal and a 
The Prior art reference of Tobita (U.S. Pub. No. 2007/0274433) teaches a shift register circuit and cascaded shift registers, wherein each shift register receives a clock signal and two voltage signal generator. Similar to Iwase, Tobita teaches a shift register wherein the output is branched off and outputted to the previous and next shift register. Tobita also fails to teach the same limitations as Iwase. 
	The prior art reference of Jang (U.S. Pub. No. 2019/0164498) teaches a shift register circuit and a shift register that receives a plurality of clock signals. The shift register has two stages and each stage outputs a different signal. Jang also fails to teach similar limitations as Iwase and Tobita.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (U.S. Pub. No. 2011/0069044) teaches a driving circuit with improved stability and having shift registers.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691